Citation Nr: 0207036	
Decision Date: 06/28/02    Archive Date: 07/03/02	

DOCKET NO.  88-16 547	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945, and from February to June 1948.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a March 2001 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated an August 2000 decision of the Board denying 
entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder, and 
remanded the case to the Board for further development.  The 
case is now before the Board for appellate review.  

Based on various statements contained in the file, it is 
unclear whether the veteran seeks entitlement to a total 
disability rating based upon individual unemployability.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the Regional Office 
(RO) for clarification, and, if necessary, appropriate 
action.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently productive of considerable social and 
industrial (occupational) impairment, with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

A 50 percent evaluation, but no more, for service-connected 
post-traumatic stress disorder is warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Department of Veterans Affairs (VA) outpatient treatment 
records covering the period from July 1987 to April 1993 show 
treatment during that time for, among other things, the 
veteran's various psychiatric problems.  

In February 1994, a VA psychological evaluation was 
accomplished.  At the time of evaluation, the veteran denied 
any post-military psychiatric contact prior to being seen by 
a psychologist at a VA outpatient clinic in 1989.  According 
to the veteran, he was currently being seen by a social 
worker on a biweekly basis.  When questioned regarding his 
employment, he stated that he had previously owned and 
managed a water and natural gas distribution system, which 
had unfortunately gone bankrupt in 1967.  He had additionally 
worked as a manager for Ciba-Geigy, but had been retired 
since 1974.  

At the time of evaluation, the veteran's chief complaints 
included daily intrusive thoughts, as well as periodic 
nightmares of his experiences.  Additional complaints 
included an emotional numbing and loss of interest in 
activities, hyperarousal (including sleep disturbance), 
hypervigilance, and an exaggerated startle response.  He 
endorsed symptoms of depression, including sadness, 
hopelessness, a decrease in pleasure, problems concentrating, 
and a "vague" suicidal ideation.  He additionally complained 
of memory problems, which had reportedly first occurred 
subsequent to surgery in 1992.  

The veteran was administered a variety of tests.  However, at 
one point during the testing, he was discovered to be filling 
out the requisite forms in an incorrect fashion.  When 
informed of this, the veteran refused further testing, but 
agreed to return at a later date.  Therefore that testing was 
not utilized in arriving at a diagnosis due to the 
possibility of a random response component.  In the opinion 
of the examining psychologist, the veteran was capable of 
managing his benefit payments.  The pertinent diagnoses were 
post-traumatic stress disorder, and recurrent moderate major 
depression.  Noted at the time of examination was that the 
veteran met all criteria for a diagnosis of post-traumatic 
stress disorder.  Additionally noted was that, while the 
veteran's post-traumatic stress disorder had been 
"subthreshold" in recent years, his 1992 heart surgery 
appeared to have precipitated a reoccurrence of that 
disorder.  

On VA psychiatric examination, likewise conducted in February 
1994, the veteran's claims folder was available, and was 
reviewed.  When questioned, he stated that he experienced 
difficulty sleeping, and could not remember "as well as he 
used to."  Currently, the veteran was receiving biofeedback 
therapy on a biweekly basis.  

On mental status examination, the veteran "rambled" and 
"digressed," and was very circumstantial.  He had a very 
difficult time answering questions in a specific manner, and 
went into great detail, with the result that it was very 
difficult to interview him.  He admitted to being paranoid, 
but denied both auditory and visual hallucinations.  He did 
dream a great deal at night.  His mood was depressed, and he 
often thought of suicide.  His general information was good, 
and his IQ was "probably superior."  Judgment was considered 
to be good, and insight fair.  At the time of examination, 
the veteran showed no evidence of any integrative defect.   
The pertinent diagnoses were recurrent major depression, and 
rule out post-traumatic stress disorder.  In the opinion of 
the examiner, the veteran exhibited symptomatology "similar 
to, but not sufficient enough" to make a definitive diagnosis 
(of post-traumatic stress disorder).  At the time of 
examination, the degree of emotional impairment was mild to 
moderate, and he was competent.  

In an addendum to the aforementioned VA psychiatric 
examination dated in March 1994, it was noted that the 
veteran's psychological testing and claims folder had been 
reviewed, and that the final pertinent diagnoses were 
recurrent major depression, and post-traumatic stress 
disorder.  The degree of emotional impairment was judged to 
be mild, and he was competent.

In a decision of July 1994, the RO granted service connection 
(and a 10 percent evaluation) for post-traumatic stress 
disorder, effective from February 19, 1991.  The veteran 
voiced his disagreement with the assignment of a 10 percent 
evaluation for his psychiatric disability, and the current 
appeal ensued.  

VA outpatient treatment records covering the period from 
August 1994 to January 1997 show treatment during that time 
for the veteran's psychiatric symptomatology.  

In a statement of December 1996, the veteran's wife indicated 
that the veteran's nerves were bad, and that his memory was 
"very bad and getting worse every day."

In January 1997, a VA neuropsychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that he continued to see a social worker on a biweekly basis 
for "biofeedback" sessions.  While he received some relief 
from these sessions, he could not describe what treatment he 
was receiving, nor could he remember why he had initially 
sought treatment 12 years earlier.  When further questioned, 
he stated that he was unable to recall which medications he 
was taking.  While he had discontinued Librium one year 
earlier, and reported "feeling better" without it, he could 
not recall why he had discontinued the medication, or what 
problems he had experienced while taking it.  

When questioned regarding his subjective complaints, the 
veteran stated that his post-traumatic stress disorder 
symptoms had been "subthreshold" in recent years, but had 
been exacerbated by his 1992 heart surgery.  He currently 
felt "good" both physically and emotionally, and that he had 
"never" been depressed, or at least did not remember being 
depressed.  He denied intrusive thoughts, and stated that he 
was not bothered by talking about his war experiences.  He 
slept approximately eight hours per night, and always slept 
well.  He could not remember ever having a nightmare or a 
dream about his military experiences.  He had, however, 
experienced increasing difficulty with his memory, and, on 
more than a few occasions, had become lost while driving to 
and from Baton Rouge.  

On mental status examination, the veteran was alert and fully 
oriented.  His speech was grammatical, but halting and 
rambling.  His mood was pleasant.  His thoughts, however, 
were disjointed, and confused at times.  He often responded 
to questions by providing rich detail regarding various "war 
events," but often misinterpreted questions, or failed to 
respond.  In the opinion of the examiner, it appeared that 
the veteran did not know or could not remember the answer to 
a question, and would therefore deny any problem, or simply 
answer a different question.  

The veteran was unable to complete any of the paper-and-
pencil testing.  After attempting one test, he became angry 
and frustrated, and refused to continue.  Observation during 
the course of evaluation suggested that the veteran was 
either not attending, or did not comprehend the written 
materials.  

Responses on the SCID-I indicated that the veteran endorsed a 
range of symptoms which met the criteria for post-traumatic 
stress disorder.  These symptoms included the persistent 
reexperiencing of traumatic events by way of intrusive 
thoughts or nightmares, as well as persistent avoidance of 
stimuli associated with the distressing events, and feelings 
of detachment from others.  Also noted were problems with 
chronic physiological arousal, as well as significant social 
and occupational impairment in function.  During subsequent 
testing, the veteran denied any current or past emotional 
distress, and appeared to have little knowledge that he had 
responded in a very different manner during earlier testing.  
In addition to post-traumatic stress disorder, responses on 
the SCID also met the criteria for a diagnosis of anxiety 
disorder.  These symptoms included mixed anxiety and 
depressive symptoms which appeared to be related to the 
veteran's physical illness, and the illness of his friends.  

During further evaluation, there was evidence of cognitive 
slowing, as well as confusion and memory problems suggesting 
a dementia-like neurological impairment.  Motivation for 
compensation did not explain the veteran's contradictory 
reports or failure to recall significant distress in the 
past, including recurrent nightmares, chronic anxiety, and 
reasons for seeking psychotherapy.  Based on the veteran's 
military history and past reports of anxiety, he appeared to 
have experienced at least moderate symptoms of post-traumatic 
stress disorder.  Additionally present was evidence of 
significant and recurrent past depression.  Current social 
impairment was somewhat difficult to assess accurately, due 
to the veteran's evident dementia.  In the opinion of the 
examiner, the veteran did not appear capable of managing his 
benefit payments in his own best interest.  The pertinent 
diagnoses noted at the time of examination were chronic 
lifetime and current post-traumatic stress disorder, and 
recurrent moderate major depressive disorder, in partial 
remission.  The Global Assessment of Functioning Scale (GAF) 
Score at the time of examination was 50, characteristic of 
serious symptomatology, and moderate to severe impairment in 
social functioning related to cognitive confusion.

On VA psychiatric examination in February 1997, the veteran 
stated that he was "disabled because of his GI system," and 
was therefore retired.  When further questioned, the veteran 
stated that he had received no inpatient or outpatient 
psychiatric treatment, and was on no psychiatric medications.  
Additionally noted was that the veteran "had not been to the 
post-traumatic stress disorder clinic."  According to the 
veteran, his sleep, appetite, and concentration were good, as 
was his energy.  The veteran denied nightmares and 
flashbacks, and similarly denied problems with depression.

On mental status examination, the veteran was calm and 
cooperative, with good eye contact, and fair rapport.  His 
speech was normal in rate, tone, and volume, and his affect 
was appropriate.  At the time of evaluation, the veteran's 
thought processes were goal-directed.  There was no looseness 
of association or flight of ideas, and thought content showed 
no suicidal or homicidal ideation.  There were no auditory or 
visual hallucinations, and from a cognitive standpoint, the 
veteran was alert and well oriented.  Memory and 
concentration were described as fair, as were judgment and 
insight.  The pertinent diagnoses were chronic post-traumatic 
stress disorder, and recurrent major depressive disorder.  

VA outpatient treatment records covering the period from 
February to November 1997 show treatment during that time for 
the veteran's psychiatric problems.  

On more recent VA psychiatric examination in December 1998, 
the veteran was clean and neat in appearance, with rapport 
which was easily established and maintained.  Throughout the 
course of the psychiatric interview, his thought processes 
were goal-directed.  However, his extremely poor short-term 
memory, when combined with his expressive aphasia, at times 
led him to answering questions which had not been asked.  
There was no evidence of psychosis, and the veteran denied 
suicidal ideation.  No ideas of reference or delusions were 
in evidence, and the veteran's speech was normal in rate and 
volume.  When questioned, he reported that his sleep was 
"good."  His mood appeared to be euthymic, and his affect was 
"full range," and appropriate to the content of his speech.  
He smiled easily, and denied anhedonia.  Noted at the time of 
examination was that, while the veteran enjoyed gardening, he 
could not name the vegetables he grew, though he could 
describe them.  His judgment and insight were at best 
marginally impaired, although it was difficult to be sure on 
the basis of just one interaction.  He was alert and 
oriented, though unable to give his own middle name.  Though 
he knew his middle initial was "K," he could not say what 
it stood for.  When questioned, the veteran was unable to 
name his wife, to whom he had been married for more than 20 
years.  He was additionally unable to name the son who had 
brought him for the examination.  The veteran's short-term 
memory appeared almost nonexistent.  While he could repeat 
one word at a time within a fraction of a second, were he to 
be given three words in a row, he could not repeat any of 
them.  Worth noting was that, on first questioning, the 
veteran was unable to say anything regarding the date except 
that it was "late in the year."  At a point later in the 
evaluation, after he had been told the date, he was able to 
say it was the twelfth month, though he could not name that 
month.  Long-term memory appeared to be more or less intact, 
though some of his memories agreed with his chart, and some 
didn't.  For example, He denied ever having been hospitalized 
for combat fatigue, though there was some mention of this in 
his compensation and pension folder.  

The pertinent diagnoses noted were post-traumatic stress 
disorder; recurrent major depressive episode, in remission; 
dementia, not otherwise specified; and expressive aphasia.  
Noted at the time of examination was that the veteran was 
aware that his memory was very poor, and that he found this 
distressing.  The veteran additionally found his symptoms of 
post-traumatic stress disorder to be distressing.  The GAF 
score at the time of examination was 40, with the highest 
score over the course of the past year also being 40.  

In the opinion of the examiner, it was very difficult to say 
which of the veteran's problems were clearly the result of 
post-traumatic stress disorder, and which were clearly 
limited to his aphasia.  This was further complicated by the 
possibility that the veteran's treatment for depression might 
have relieved some of his post-traumatic stress disorder 
symptomatology.  

In January 2002, the Board sought the opinion of a medical 
expert regarding the current severity of the veteran's 
service-connected post-traumatic stress disorder.  At that 
time, it was requested that the medical expert differentiate, 
if possible, between the veteran's post-traumatic stress 
disorder-related symptoms and the psychiatric symptoms 
related to his nonservice-connected dementia-like 
neurological impairment.  Additionally requested was that an 
assessment be made of the veteran's Global Assessment of 
Functioning Scores as they related solely to his post-
traumatic stress disorder.  Finally, an opinion was requested 
as to whether there was a proximate relationship between the 
veteran's service-connected post-traumatic stress disorder 
and his nonservice-connected dementia-like neurological 
impairment.  

In February 2002, in response to the Board's request, a VA 
expert in the field of psychiatry, following a review of the 
veteran's entire file, noted the following:  

[The veteran's] claims of past and 
current post-traumatic stress disorder 
symptoms in the 1980's are inconsistent 
with psychiatric evaluations during the 
time he reportedly suffered these 
symptoms.  The cognitive and psychiatric 
consequences of his dementia are 
documented to a fair degree.  [The 
veteran's] reports of post-traumatic 
stress disorder symptoms in the 1980's 
and 1990's suggest anxiety, depression, 
and "flashbacks."  My opinion regarding 
the differentiation between [the 
veteran's] post-traumatic stress disorder 
symptoms and dementia is strained by the 
inconsistencies regarding [the veteran's] 
diagnosis of post-traumatic stress 
disorder.  Dementia (both multi-infarct 
dementia and Alzheimer's disease) can 
certainly be associated with anxiety and 
depressive symptoms, so I cannot 
differentiate between these conditions 
from the evidence at hand.  

In response to the Board's request for an assessment of the 
veteran's Global Assessment of Functioning Score as it 
related solely to post-traumatic stress disorder, the 
examiner responded that this was "not possible."  He further 
indicated that the overall level of function characterized by 
a Global Assessment of Functioning Score could not be 
fractionated by diagnosis, because it related to numerous 
factors, psychiatric, medical, social, etc.

As to the question regarding the potential relationship 
between the veteran's service-connected post-traumatic stress 
disorder and his nonservice-connected dementia-like 
neurological impairment, the examiner responded that this was 
"problematic" for several reasons.  Initially, he questioned 
the diagnosis of post-traumatic stress disorder based on 
certain inconsistencies in the veteran's record.  Secondly, 
the veteran's dementia had been noted as both multi-infarct 
dementia and Alzheimer's disease.  While multi-infarct 
dementia was certainly related to hypertension as a risk 
factor, there was no current evidence that post-traumatic 
stress disorder caused dementia, though there was a great 
deal of interest in the topic of hippocampal atrophy, memory 
impairment, and cognitive dysfunction in post-traumatic 
stress disorder patients as a group.  

Analysis

The veteran in this case seeks an increased rating for 
service-connected post-traumatic stress disorder.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v Brown, 7 Vet. 
App. 55 (1994).  

In the case at hand, service connection and an initial 10 
percent evaluation for post-traumatic stress disorder were 
made effective February 19, 1991, the date of the veteran's 
"reopened" claim.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Effective November 7, 1996, the schedular criteria for the 
evaluation of service-connected mental disorders underwent 
complete revision.  Where a law or regulation changes after a 
claim has been filed or reopened, but (as in this case) 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply, unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected post-traumatic 
stress disorder be evaluated under the pertinent regulations 
effective both before and after the November 7, 1996, changes 
to the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995); see also VAOPGCPREC 3-2000 (Apr. 10, 2000).  

In the present case, at the time of a VA psychological 
evaluation in February 1994, the veteran complained of daily 
intrusive thoughts and periodic nightmares, as well as 
emotional numbing and a loss of interest in activities, in 
conjunction with sleep disturbance, hypervigilance, 
hyperarousal, and exaggerated startle response.  

On VA psychiatric examination, likewise conducted in February 
1994, the veteran digressed and rambled, and was very 
circumstantial.  When questioned, the veteran admitted to 
paranoid ideation, and exhibited a depressed mood.  While the 
veteran's judgment was good, his insight was only fair.  

The Board notes that, on VA neuropsychiatric examination in 
January 1997, the veteran exhibited rather significant memory 
problems.  His thoughts were disjointed and confused, and 
there was evidence of cognitive slowing.  In the opinion of 
the examiner, the veteran was experiencing at least moderate 
symptoms of post-traumatic stress disorder.  His Global 
Assessment of Functioning (GAF) Score at the time of 
evaluation was considered characteristic of serious 
symptomatology, with a moderate to severe impairment in 
social functioning related to cognitive confusion.  

The Board observes that, on more recent VA psychiatric 
examination in December 1998, the veteran's short-term memory 
was extremely poor, and, when combined with his expressive 
aphasia, at times led him to answer questions which had not 
been asked.  His judgment and insight were marginally 
impaired, and his GAF was 40.  At the time of examination, 
the examiner commented that it was "very difficult" to 
determine what portion of the veteran's psychiatric 
symptomatology was attributable to PTSD, and what part was 
more likely due to his aphasia.  

The Board notes that, in February 2002, a VA medical expert 
opined that he "could not differentiate" between 
symptomatology attributable to post-traumatic stress 
disorder, and that more accurately attributable to dementia 
or Alzheimer's disease.  He further commented that it was 
"not possible" to assess the veteran's GAF as it related 
solely to post-traumatic stress disorder.  Under such 
circumstances, and given the apparent inability to separate 
the effects of the veteran's service-connected psychiatric 
disability from his nonservice-connected psychiatric 
conditions, the Board is compelled to attribute all 
psychiatric signs and symptoms to the veteran's service-
connected post-traumatic stress disorder.  38 C.F.R. § 3.102 
(2001); see also Mittleider v. West, 11 Vet. App. 181 (1998).

The Board observes that, pursuant to those laws and 
regulations in effect prior to November 7, 1996, a 10 percent 
evaluation for service-connected post-traumatic stress 
disorder is warranted where there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation, under those 
same laws and regulations, is warranted where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired, and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is in order where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Code 9411 (effective from 
February 3, 1988 to November 6, 1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 10 
percent evaluation is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  A 30 
percent evaluation is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spacial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  38 C.F.R. 
Part 4, Code 9411 (effective November 7, 1996).  

Based on the aforementioned, it is clear that the veteran 
experiences at least considerable social and occupational 
impairment as a result of his service-connected psychiatric 
disorder.  Both his insight and judgment are impaired, and 
his short-term memory is practically nonexistent.  Of late, 
the veteran's thoughts have been disjointed and confused, and 
he has experienced significant and recurrent depression, as 
well as disturbances of motivation and mood.  

Based on such findings, the Board is of the opinion that the 
veteran's current psychiatric symptomatology more nearly 
approximates the criteria for a 50 percent evaluation than a 
10 percent evaluation under either the "old" or "amended" 
regulations for the evaluation of service-connected 
psychiatric disorders.  38 C.F.R. § 4.7 and Part 4, Code 
9411.  Accordingly, a 50 percent evaluation for service-
connected post-traumatic stress disorder is warranted in this 
case.  A greater than 50 percent evaluation is not indicated, 
inasmuch as it is not shown that the veteran currently 
suffers from severe social and/or industrial impairment, or 
other symptomatology warranting such an evaluation.  

In reaching the above determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. Law No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the claimant in the 
development of all facts pertinent to his claim.  To that 
end, the veteran has been afforded multiple VA examinations, 
and medical opinions have been obtained.  Accordingly, the 
Board is of the opinion that no further duty to assist the 
veteran exists in this case.  

ORDER

A 50 percent evaluation for service-connected  post-traumatic 
stress disorder is granted, subject to those regulations 
governing the payment of monetary benefits.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

